03/04/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0502

                                           DA 19-0502
                                        _________________

GATEWAY HOSPITALITY GROUP INC.,
WESTERN HOSPITALITY GROUP, LP, d/b/a
HILTON GARDEN INN MISSOULA; KALISPELL
HOTEL, LLC, d/b/a HILTON GARDEN INN
KALISPELL; BOZEMAN LODGING INVESTORS,
LLC, d/b/a HILTON GARDEN INN BOZEMAN;
JWT HOSPITALITY GROUP, LLC, d/b/a HILTON
GARDEN INN BILLINGS, and JOHN DOES 1-5,
                                                                    ORDER
            Plaintiffs and Appellees,

      v.

PHILADELPHIA INDEMNITY INSURANCE
COMPANY,

            Defendant and Appellant.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Shane Vannatta, District Judge.

                                                   For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   March 4 2020